WINCH, J.
This action was brought to enjoin the collection of a special assessment on the ground that it is excessive and that no notice of the passage of the resolution declaring the necessity of the improvement contemplated was ever served upon the plaintiff as required by law.
Both these claims are admitted by the city, but it is urged that plaintiff should nevertheless be held liable for part of the assessment because she had actual knowledge of the progress ■of the improvement.
The evidence submitted to sustain this point is not sufficient.
Plaintiff’s knowledge of a former petition for and remonstrances against the improvement of the street on which her property abuts amounts to nothing, for it is conceded that nothing was ever done thereunder. A year after that petition was abandoned; the proceedings complained of were begun.
Nor is her knowledge of operations on the street after the passage of the resolution and ordinance, and the final letting of the contract for the work to be done thereunder, of any avail to the city.
It was then too late for her to submit any claim for damages or to approach the council with respect to the character of the improvement which was to be made.
The Supreme Court has held that notice to the resident landowner, substantially as required by Sec. 2304 R. S. (Sec. 3818 G. C.), is a condition precedent to the exercise of the authority to pass a valid ordinance ordering the improvement, so far as such owner is concerned, or to make an assessment on his property to pay for the same. Joyce v. Barron, 67 Ohio St. 264 [65 N. E. 1001].
*107For the reasons stated in said case, we hold the plaintiff is entitled to all the relief she prays.
Judgment for plaintiff.
Henry and Marvin, JJ., concur.